Title: [To Thomas Jefferson from George Muter, before 5 December 1780]
From: Muter, George
To: Jefferson, Thomas


[Richmond, before 5 Dec. 1780. Extract of a letter from George Muter to [Arthur?] Campbell, 5 Dec. 1781, in War Office Letter Book (Vi): “I was favoured with yours of the 2d. of November [and] that I might be fully enabled to answer it, I laid it before [the] Governor. In Mr. Smith’s affair the Governor says The Board [can]not consent to advance Ensign Smith to a Captaincy on the [circ]umstances mentioned.” It is impossible to ascertain whether Muter’s inquiry and TJ’s reply were oral or written, though matters requiring Council action were usually transmitted by letter. No exchange of letters on this subject has been found, however.]
